Citation Nr: 0205262	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  94-45 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than April 13, 
1999, for the assignment of a 100 percent rating for post-
traumatic stress disorder based on an initial award.  

2.  Entitlement to an increased rating for bilateral pes 
planus, with calluses and hammertoes, currently evaluated as 
50 percent disabling.  

3.  Entitlement to an increased rating for tinea pedis, 
currently evaluated as 30 percent disabling.  

4.  Entitlement to an increased rating for bacterial 
endocarditis, with tricuspid insufficiency, currently 
evaluated as 10 percent disabling.  

(The issue of entitlement to payment of a subsistence 
allowance under Chapter 31 for the period from February 1996 
to October 1996 is the subject of a separate decision by the 
Board of Veterans' Appeals)



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to September 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

In July 1997, the veteran testified at a personal hearing 
held before the undersigned at the RO.  In March 1998, the 
Board remanded the case to the RO for further development.  
Following the directed development, the case was returned to 
the Board.  In an October 2000 decision, the Board granted 
the veteran a 100 percent rating for PTSD, effective from 
April 13, 1999; increased the disability rating for pes 
planus, with calluses and hammertoes, to 50 percent; 
increased the disability rating for tinea pedis to 30 
percent; and denied a disability rating in excess of 10 
percent for bacterial endocarditis, with tricuspid.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  

In a May 2001 order, the Court granted the Secretary's 
unopposed Motion for Partial Remand and to Stay Further 
Proceedings.  Pursuant to the actions requested in the 
Motion, the Court did not vacate the increased ratings 
granted in the Board's October 2000 decision but did vacate 
and remanded the issues of entitlement to:  an effective date 
earlier than April 13, 1999, for the award of a 100 percent 
rating for PTSD; a disability rating in excess of 50 percent 
for bilateral pes planus, with calluses and hammertoe; a 
disability rating in excess of 30 percent for tinea pedis; 
and an increased disability rating for bacterial 
endocarditis, rated 10 percent disabling; to the Board for 
issuance of a readjudication decision that takes into 
consideration, and is in compliance with, the Veterans' 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (VCAA).  


FINDINGS OF FACTS

1.  VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  The veteran's original claims file has been misplaced, a 
reconstructed file was used to adjudicate his claims 
following the Board's March 1998 remand.  

3.  Effective from April 13, 1999, the veteran's PTSD has 
been manifested by such symptoms as to show that he is 
demonstrably unable to obtain or retain employment.  

4.  The medical evidence does not show that the veteran was 
demonstrably unable to obtain or retain employment prior to 
April 13, 1999, because of PTSD.  

5.  The veteran's bilateral pes planus is characterized by 
chronic pronation with marked diffuse callosities of the 2nd 
and 3rd metatarsal heads of both feet, consistent and 
palpable pain over the sinus tarsi regions of both feet, as 
well as at the plantar 2nd and 3rd metatarsal joints of both 
feet, with weakness of the posterior tibialis, and hammertoe 
deformities of the 2nd through 5th toes of each foot; the 
condition is very painful overall; and orthopedic shoes or 
appliances do not improve the condition.  

6.  The veteran's tinea pedis is manifested by recurrent 
scaling of the interdigital spaces of the toes, as well as 
his palms; maceration of the interdigital spaces of the toes; 
fissuring; and serosanguineous exudate, with onychomycosis of 
most of the nails of both hands and feet; however, neither 
systemic nor nervous manifestations are shown, and the 
disability is not exceptionally repugnant.  

7.  The veteran's bacterial endocarditis is not manifested by 
either (1) a recurrence of rheumatic fever, with cardiac 
manifestations, within the past three years; or (2) a 
diastolic murmur with characteristic electrocardiogram 
manifestations or a definitely enlarged heart.

8.  The veteran's bacterial endocarditis also is not 
manifested by any of the following: (1) a workload of greater 
than five metabolic equivalents, but not greater than seven 
metabolic equivalents, resulting in dyspnea, fatigue, angina, 
dizziness, or syncope; or (2) evidence of cardiac hypertrophy 
or dilatation on electrocardiogram, echocardiogram, or X-ray.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 100 percent rating 
for PTSD earlier than April 13, 1999, based on an initial 
award, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 
4.1-4.3, 4.7, 4.10, 4.130, 4.132, Diagnostic Code 9411 (1996 
& 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

2.  The criteria for a rating in excess of 50 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. §§  
1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.71a Diagnostic Code 5276 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

3.  The criteria for a rating in excess of 30 percent for 
tinea pedis have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.321, 4.1-4.3, 4.7, 4.118 Diagnostic Code 7813 (2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

4.  The criteria for a rating in excess of 10 percent for 
bacterial endocarditis have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.104 Diagnostic Code 7001-
7000 (1997& 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

In the veteran's case, the Board finds that the Statements of 
the Case and Supplemental Statements of the Case issued prior 
to the Board's March 1998 decision and remand, as well as the 
July 1999 Statement of the Case and Supplemental Statements 
of the Case issued in January 2000 and October 2000, provided 
to both the veteran and his representative, specifically 
satisfy the requirement at § 5103 of the new statute in that 
they clearly notify the veteran and his representative of the 
evidence necessary to substantiate his claim.  

Additionally, the Board finds that the duties to assist 
provided under the new statute at § 5103A have been fulfilled 
in that all evidence and records identified by the veteran as 
plausibly relevant to his pending claim have been collected 
for review, VA examinations were provided, VA medical records 
were obtained and associated with the claims folder, and the 
veteran presented personal testimony at a hearing held at the 
RO before the undersigned.  No further assistance is 
necessary to comply with the requirements of this new 
legislation, or any other applicable rules or regulations 
regarding the development of the pending claim.  

At this point, it is important to note that the record is 
problematic due to misplaced records.  Specifically, the 
veteran's claims file was lost after it was remanded to the 
RO in March 1998.  The veteran's respective claims date back 
to the early 1990's, with ongoing development since that 
time.  The evidence of record consists of the Board's remand, 
a transcript of the veteran's testimony at a Travel Board 
hearing in July 1997, multiple lay statements from the 
veteran, congressional correspondence, additional VA 
treatment records obtained in response to the remand, several 
VA examination reports and private medical records submitted 
in response to post-remand development, the veteran's 
vocational rehabilitation file, as well as the veteran's 
written statement received subsequent to the Court's May 2001 
order.  Hence, after much consideration, the Board is of the 
view that the record is sufficient for an equitable 
adjudication of the veteran's claims.

The veteran has maintained that there was clear and 
unmistakable error in the Board's February 1998 decision in 
that the decision failed to address his "flat feet".  The 
veteran is informed that "flat feet" is the slang terminology 
for pes planus, and this issue was addressed in the remand 
portion of that decision, therefore, a final decision had not 
yet been rendered on that issue from which a clear and 
unmistakable error claim could arise.  Furthermore, the 
Board's October 2000 decision did address the pes planus 
disability.  The veteran appealed that decision, but has not 
raised the issue of clear and unmistakable error in that 
Board decision.

Factual Background

During the veteran's September 1992 VA psychiatric 
examination, he related that he was employed as a VA benefits 
counselor at the RO and attending college at night.  He also 
stated that he worked out at a gym two or three nights a week 
and enjoyed going to movies.  His primary complaint related 
to his back.  On mental status examination, the examiner 
noted that the veteran was neatly dressed and groomed, 
cooperative and in good contact.  He was alert and oriented 
in all spheres.  There was no significant cognitive or memory 
deficit evident.  The veteran described his mood over the 
prior week as "a little anxious."  His affect was mildly 
constricted, but appropriate to thought content.  There was 
no evidence of formal thought disorder, delusions, 
hallucinations, over-determined content, pressure of speech, 
or suicidal or homicidal ideation.  A diagnosis of PTSD was 
provided.  The examiner noted that a psychological testing 
report was consistent with PTSD as well.  The examiner noted 
the veteran's statement that he was not totally disabled on a 
psychiatric basis.

During the veteran's April 1994 VA psychiatric examination, 
was evaluated by the same physician who had examined him in 
September 1992.  The veteran related that he was off work for 
six months, between August 1993 and March 1994, due to "an 
aggravation of generalized anxiety disorder."  He explained 
that this latter diagnosis stemmed from a psychiatric 
evaluation in connection with an earlier Federal Workers 
Compensation case, which he had filed in 1990 and, as part of 
the case, he had been transferred from the VA medical center 
to the RO.  The recent six-month lay off from his job at the 
RO had stemmed from problems at work involving a disagreement 
with a supervisor.  The veteran related that he had returned 
to work in March 1994, but continued to experience 
difficulties on the job and was advised by management to 
pursue a medical retirement.  He returned to his treating 
physician, who placed him on disability in April 1994.  
During this time, the veteran was continuing to pursue a 
paralegal program as part of his VA vocational rehabilitation 
and was attending classes four days a week.  He had married 
in April 1993.  Because of his problems at work, the veteran 
said that all of his symptoms had become worse and he felt 
that he was not able to work at any job.  He also said that 
his lifestyle had become more constricted in that he rarely 
went to the gym anymore and that he and his wife did not go 
out much.  The examiner noted that the veteran's mental 
status examination results were essentially unchanged from 
the results found during the 1992 examination, except that 
the veteran currently appeared more irritable and angry.  
There was no significant cognitive or memory deficit evident.  
Further, there was no evidence of formal thought disorder, 
delusions, hallucinations, over-determined content, pressure 
of speech, or suicidal or homicidal ideation.  The diagnosis 
was PTSD with symptoms of dysthymia.  The examiner 
specifically noted that he did not feel that the veteran was 
totally disabled from the open labor market on a psychiatric 
basis; however, he felt that the veteran was temporarily 
partially disabled with reference to the open labor market, 
and totally disabled with reference to his specific current 
job with VA.  The examiner added that the veteran was not 
going to get better as along as he was enmeshed and centered 
on his multiple lawsuits, grievances, and administrative 
appeals.  Further psychotherapy was recommended.

Associated with the claims file are private treatment records 
from Kaiser Permanente for the period from March 1997 to May 
1997.  These records do not reflect treatment for any of the 
issues currently on appeal.  

In July 1997, the veteran testified before the undersigned at 
a personal hearing held at the RO in Los Angeles.  During the 
hearing, he described his military service in Vietnam and 
related various events he deemed stressful that had occurred 
during that service.  A the conclusion of the hearing, he 
submitted copy of a recent psychiatric evaluation, along with 
a waiver of RO jurisdiction of the evidence.  Regarding his 
bacterial endocarditis, the veteran testified he experienced 
occasional shortness of breath after walking between 15-30 
minutes.  He currently was not receiving treatment or taking 
medication for his endocarditis; and he had not missed any 
work because of the disorder, except for appointments for 
medical evaluations.  The veteran testified that he was last 
examined for his tinea pedis in September or October 1996. 
The disorder had worsened and that he had increased calluses.  
He had lesions between his toes, experienced a lot of peeling 
of his skin, and had symptoms affecting his left hand.  There 
would be periods where his whole skin would come off his hand 
and feet.  He described the lesions between his toes as pussy 
and water-like on both feet.  There was discoloration of his 
feet in that they would become red and appear inflamed.  He 
had discoloration with fungus under his toenails.  He 
experienced constant itching between the toes and used 
ointments, and sometimes a powder, with some temporary relief 
of his symptoms.  He also noticed a distinctive odor 
sometimes, particularly when his feet perspired.  As for his 
pes planus, the veteran claimed that he needed to wear an 
orthotic for support of his flat feet.  When he used the 
orthotics, they would cause his toes to spread out with 
weight bearing, which aggravated his hammertoe disorder.  The 
hammertoes had developed in the past five to six years.  He 
could stand for 15-30 minutes, or walk for about the same 
amount time, before he would experience severe pain.  He said 
that the calluses build up on his feet, such that his wife 
has to shave them off or he goes to a salon to have it done.  
The calluses on the balls of his feet would become very hard 
and he would experience friction between those calluses and 
his orthotics.  The veteran noted that he had provided 
photographs of his feet at the time of his October 1996 VA 
examinations.  

Associated with the claims file are VA treatment records for 
the period from November 1992 to October 1997.  In June 1993, 
the veteran underwent surgical removal of the toenails from 
his big toes.  In April 1994, bilateral x-rays of the feet 
revealed dorsal dislocation of the right fifth metatarsal 
phalangeal joint and the report also noted no significant 
interval change since the previous examination of September 
1991.  A second April 1994 x-ray report, for a weight bearing 
bilateral view of the feet, showed an old dislocation at the 
right fifth metatarsophalangeal joint.  No pes planus or 
hammertoe deformities were seen.  An April 1994 chest x-ray 
revealed that the cardiac silhouette was within normal 
limits; the lungs were clear; and there was no evidence of 
pleural effusion or pneumothorax.  A May 1994 
electrocardiogram (EKG) showed normal sinus rhythm, but also 
revealed left anterior fascicular block, nonspecific T-wave 
abnormality, and was termed an abnormal EKG.  The report 
further stated that, when compared with a May 1990 EKG, the 
T-wave inversion was no longer evident in the inferior leads.  
A June 1994 echocardiogram report noted left ventricle (LV) 
wall thickness to be concentrically increased.  The diagnosis 
was minimal tricuspid regurgitation, with no significant 
valvular pathology noted.  

A VA mental health clinic intake note, dated in June 1996, 
describes the veteran's problems that he was having involving 
his employer and how it had increased his stress level and 
anxiety.  The note also reports that the veteran had last 
worked in April 1996.  A progress note, dated in February 
1997, notes a history of endocarditis and a note that the 
veteran reported no reoccurrence of the disease in 23 years.  
He denied any complaints of chest pain, shortness of breath, 
dyspnea on exertion, orthopnea, or paroxysmal nocturnal 
dyspnea (PND).  He was able to walk, but functional capacity 
was limited by back problems.  The note further reports the 
results of an EKG as showing normal sinus rhythm, with left 
anterior fascicular block, otherwise negative acute ST-T 
changes.  Finally, it was noted that there was no clinical 
evidence of endocarditis or congestive heart failure; 
however, for evaluation purposes, an echocardiogram was 
ordered.  The March 1997 echocardiogram revealed no valvular 
abnormalities, with asymmetric septal wall thickness 
increased to 1.6 centimeters, with no outflow obstruction 
noted.  

In May 1999, the veteran submitted a medical evaluation from 
a private psychiatrist, D. P. Flynn, M. D.  The report, dated 
in February 1999, noted that the physician had treated the 
veteran on five prior occasions in 1998; that the veteran was 
a retired Veterans' Benefits Counselor; that the veteran was 
presently employed with the State Disabilities Office, where 
he believed he was being intentionally mistreated; and that 
he was completing a graduate program in behavioral science at 
California State University at Dominguez Hills.  Objectively, 
the veteran appeared as very anxious.  He was dressed 
appropriately.  His speech was filled with anxiety.  He was 
oriented to time, place, and person, without overt disruption 
of the sensory capacity.  His memory was intact for both 
recent and remote events.  His mood was depressed and his 
affect blunted, with some restriction of affect.  There was 
evidence of psychomotor retardation.  There was no evidence 
of hallucination, delusion, or disorganized and bizarre 
behavior.  There was slight evidence of paranoia or ideas of 
reference.  There was no evidence of loose associations, 
flight of ideas or tangential thinking.  Insight was 
considered limited.  Judgment was good and problem-solving 
ability appeared to be within normal limits.  The ability to 
abstract and conceptualize showed no florid psychotiform 
trends.  There was some evidence of obsessive ruminations, 
poor impulse control, and violent and destructive behavior.  
The diagnosis was PTSD; the severity of the veteran's 
psychosocial stressor was determined to be moderate, and a 
Global Assessment of Functioning (GAF) score of 42 was 
assigned, reflective of adaptive functioning in the past 
year.  

Dr. Flynn noted that he had reviewed several other 
evaluations of the veteran, to include one that had provided 
a diagnosis of recurrent major depressive disorder.  He 
disagreed with that diagnosis and offered that the veteran's 
extreme interpersonal difficulties were a direct result of 
his experiences in service.  He noted that the veteran's 
record showed a profound inability to establish and maintain 
effective or favorable relationships with people because of 
his paranoia, irritability and extreme sensitivity to 
criticism.  His physical and psychological problems had 
resulted in blunted affect, panic attacks, impaired judgment, 
impaired abstract thinking and extreme difficulty in 
maintaining work and social relationships.  The psychiatrist 
reported that psychological testing had supported his 
observations.  Dr. Flynn offered that the veteran was totally 
disabled psychiatrically, and that his disability was 100 
percent due to PTSD; that his prognosis was poor; that he 
clearly met the criteria for a 50 percent rating under the 
"new criteria" for rating disabilities; and recommended 
that the veteran should be retired from his State 
Disabilities position due to his psychiatric condition.  

An August 1999 comprehensive orthopedic follow-up medical 
report, addressed to the State Composition Insurance Fund, 
from an orthopedic surgeon, W. Simpson, M.D., notes that the 
veteran had been followed for symptoms with respect to his 
neck and lower back, following surgery on his lower back in 
August 1998.  The surgeon related that the veteran had been 
released to resume modified work, with restrictions, but, in 
spite of the designated recommendations, the veteran stated 
that the reasonable accommodations and restrictions were not 
honored by his job, which caused a marked exacerbation of his 
neck and lower back condition.  On April 12, 1999, the 
veteran's symptoms increased to the point where he was placed 
on temporary total disability.  The surgeon further noted 
that, notwithstanding the veteran's temporary total 
disability status, his condition had not reached a permanent 
and stationary level, and required additional management.  As 
for the veteran's work status, the physician noted that the 
veteran had sustained a marked diminished functional capacity 
for performing his usual and customary work duties; his 
present condition will preclude him from performing his 
regular work duties; and that he should continue on temporary 
total disability until further disposition.  

The veteran underwent several VA examinations in August and 
September 1999.  During his August 1999 VA dermatology 
examination, the veteran related that he had tried a number 
of topical therapies without effect, but he had never been on 
oral antifungal agents.  He was not currently receiving 
treatment for his tinea pedis.  The examiner noted that he 
had reviewed the claims file prior to the examination.  The 
veteran presented a pair of his shoes with his orthotics.  He 
complained of pruritus and pain, particularly with weight 
bearing, and said that he was unable to wear shoes regularly.  
On examination, the left hand was red, with scaling plaques 
on the periphery.  The left thumbnail had been removed and 
the left ring finger showed distal onycholysis.  There was 
diffuse redness of both palms.  There were a few small red, 
scaling plaques noted on the right hand, with moderate 
onychodystrophy of the nails of both hands.  Both feet 
revealed moderate-to-severe involvement with fungal 
infection.  There were interdigital plaques and dystrophic 
nails of both feet, with considerable amount of subungual 
debris.  The plantar surfaces of both feet showed red, 
scaling plaques, which were noted to extend onto the medial 
and lateral aspects of both feet.  There were no deep 
erosions or ulcerations.  A fungal/bacterial culture from 
scrapings of debris from the skin and nails of both feet 
revealed no fungal growth.  The diagnoses were moderately 
severe tinea manus and tinea pedis with severe foot 
onychomycoses.  

During a September 1999 VA examination by a podiatrist, the 
veteran complained of painful feet, with numbness to the side 
of the right foot.  He said that weight-bearing activities 
and shoes, especially if without arch supports, aggravated 
his foot pain.  He related that he could not walk any 
significant distance and could not wear shoes due to the 
chronic and constant pain.  Objectively, the veteran walked 
with an antalgic gait and placed more weight on the lateral 
aspect of the foot when ambulating.  The podiatrist 
classified the gait as apropulsive on the right.  There were 
hammertoe abnormalities of the 2nd through 5th toes, 
bilaterally, which appeared to be manually reducible.  There 
were no complaints of pain on range of motion testing of the 
ankles.  There was a large callus on the dorsolateral aspect 
of the 5th toe of the right foot, which was likely secondary 
to hammertoe deformities in combination with irritation 
against footgear.  There were marked diffuse callosities of 
the 2nd and 3rd metatarsal heads of both feet.  There was 
consistent and palpable pain elicited over the sinus tarsi 
region of both feet, with evidence of chronically pronated 
pes planus.  The weakness of the supinators (posterior 
tibialis) contributed to his pes planus condition.  There was 
also palpable and consistent pain at the plantar 2nd and 3rd 
metatarsal joints of both feet.  No vascular changes were 
found.  

The physician noted that the skin of the veteran's feet, 
especially on the plantar surfaces and interdigital spaces, 
was cracked and there were marked interdigital macerations 
from the tinea condition.  The veteran's stance showed that 
the majority of his weight was born on his left lower 
extremity.  He was unable to perform a toe raise on either 
foot.  The Achilles alignment was central to minimally 
lateral shift of the tendo Achilles alignment.  In non-weight 
bearing situations, the tendo Achilles was central and 
lateralized slightly upon weight bearing.  Manipulation of 
the tendo Achilles was without complaints of pain.  There was 
a maximum of five degrees (maximally pronated) valgus 
deviation at the calcaneus in weight bearing only.  In non-
weight bearing, the calcaneus valgus was reducible, but the 
condition was not correctable.  There was a minimal forefoot 
valgus of no more than three degrees bilaterally.  No hallux 
valgus was present.  The examiner noted that x-rays of the 
feet revealed a pes planus condition, bilaterally.  The 
diagnoses were moderate to severe bilateral pes planus, 
bilateral hammertoe deformities, and severe tinea pedis and 
onychomycosis.  

Finally, the examiner noted that crutches, brace or cane was 
not indicated; however, any mechanical aide that reduced 
total weight bearing when the veteran was standing or 
ambulating would be beneficial to the veteran.  Functional 
orthotics to reduce the flat foot condition by way of 
reducing the veteran's over-pronation was definitely 
indicated.  The physician offered that the veteran would not 
be considered disabled from participating in an occupation 
involving only sedentary duties; however, any position that 
required ambulation, standing, or a significant amount of 
weight bearing would be expected to worsen the veteran's 
condition.  Moderate to severe pain was the primary 
functional limitation of the veteran's condition, although 
his fungal condition would also produce at least periodic 
exacerbations that would also negatively impact his ability 
to ambulate or weight bear.  

The report of the veteran's September 1999 VA cardiac 
examination notes that a treadmill test had been conducted 
three weeks earlier, but the results were inconclusive.  The 
examiner noted, by history, that the veteran had been first 
diagnosed as has having subacute bacterial endocarditis in 
1974 and that he had been told that he had a minimal degree 
of tricuspid regurgitation.  The veteran currently complained 
of being mildly short of breath, to the extent that he was 
not able to climb stairs.  He also stated that he did not 
exert himself a great deal.  The veteran related that he did 
not experience chest pain, or any other cardiac symptoms, and 
he gave no history of syncope.  On examination, there was no 
finding of swelling in the feet and ankles, although the 
veteran stated that he did experience occasional swelling and 
would take Lasix to alleviate the swelling.  

On physical examination, the veteran's peripheral pulses were 
symmetrical and equal.  His venous pressure was not elevated 
and there was no exacerbation of the height of his V wave.  
The apical impulse was not palpable but, by percussion, he 
did not have cardiac enlargement.  The first heart sound was 
normal, and he had a soft, less than a grade 1 systolic 
ejection murmur.  There was no holosystolic murmur anywhere 
over his precordium.  The lung fields were clear and he had 
no peripheral edema.  A 12-lead EKG revealed a sinus rhythm 
with nonspecific ST and T-wave changes and, the physician 
noted that apparently the cardiogram had not changed a great 
deal recently.  Similarly, the veteran had had multiple 
echocardiograms done previously that had shown had had 
ejection fractions of about 60 percent, no cardiac 
enlargement, and that his left atrial size was normal.  The 
veteran did not have significant tricuspid regurgitation.  
The echocardiogram results were consistent with the clinical 
findings of the examination.  The examiner offered that the 
veteran did not have any current evidence of either cardiac 
decompensation or a valvular lesion.  

In January 2000, VA received the veteran's claim for 
entitlement to a total disability rating based on individual 
unemployability (TDIU) in which he contended that his PTSD 
had been the cause of his unemployment from August 1996.  He 
asserted that that Dr. Flynn had told him to leave work and 
that he had not returned to work since that time.  The 
veteran also submitted VA Form 21-4138, dated and received on 
January 18, 2000, in support of his TDIU claim, wherein he 
noted that he had attempted employment with the "EDD" 
[State of California, Employment Development Division] where 
he was employed from March 1998 to April 1999.  He noted that 
his disability affected his full time employment on August 2, 
1996, and that he last worked full time on April 12, 1999.  
In his statement accompanying his VA application, he reported 
that he tried employment with EED, starting in March 1998, 
worked for three months and then left for back surgery.  He 
returned to work at EDD on November 9, 1998, with reasonable 
accommodations, but claimed those accommodations were 
refused; his PTSD was aggravated because of the stress; and 
his treating physician, Dr. Flynn, told him to leave work.  
He maintained that he has since been unable to return or 
attempt work.  

In late January 2000, the veteran submitted a psychiatric 
evaluation report from Dr. Flynn, also dated in January 2000, 
which notes that the veteran had been treated since September 
1998, on a monthly basis, most recently on January 6, 2000 
(the Board notes that Dr. Flynn's treatment records had been 
requested in July 1999, and the veteran advised of the 
request and encouraged to obtain the records for inclusion in 
the claims file; however, no response has been received from 
Dr. Flynn or the veteran regarding such treatment records).  
Nonetheless, in his January 2000 medical report, Dr. Flynn 
indicates that the veteran was employed with the State 
Disabilities Office, until he stopped working on April 12, 
1999.  By history, Dr. Flynn related that, following the 
veteran's back surgery in August 1998, the veteran had 
applied for accommodations at the workplace, which were 
granted; however, the veteran felt that they were not 
implemented and his complaints regarding this situation set 
in motion a systematic retaliation against him that involved 
violations of his civil rights for which he has filed 
complaints and law suits.  By April 1999, the veteran was 
feeling hopeless and filled with rage toward the State 
disabilities office and was having homicidal thoughts.  At 
the time, the veteran stated to the psychiatrist that he 
could not go back to work because "he didn't know what he 
would do."  The veteran then requested a disability 
statement from his orthopedist and was given one regarding 
his back surgery.  Dr. Flynn offered that the veteran has 
been unable to work and has continued to suffer depression 
and anxiety due to his concerns about various individuals 
persecuting him.  It was the psychiatrist's opinion that 
these experiences relate directly to the veteran's 
experiences while on active duty in Vietnam.  

In his January 2000 medical evaluation report, Dr. Flynn 
noted that, on mental status examination conducted that 
month, the veteran appeared appropriately dressed and was 
oriented to times three.  Speech was at a normal rate and of 
low volume; memory was intact for both recent and remote 
events; mood was depressed; affect was blunted, and there was 
some restriction of affect.  There was evidence of 
psychomotor retardation.  There was no evidence of 
hallucinations, delusions, or disorganized and bizarre 
behavior, although there was slight evidence of paranoia or 
ideas of reference.  There was no evidence of loose 
associations, flight of ideas or tangential thinking.  His 
insight was limited.  The veteran's judgment was good and his 
problem-solving ability appeared to be within normal limits.  
His ability to abstract and conceptualize showed no florid 
psychotiform trends.  There was some evidence of obsessive 
ruminations and also some evidence of poor impulse control, 
and violent, destructive behavior.  The diagnosis was PTSD, 
with an assigned GAF score of 42.  The psychiatrist offered 
that the veteran was totally disabled psychiatrically, and 
that his disability is 100 percent due to PTSD; the prognosis 
was poor; and the conflict the veteran inevitably enters into 
with authority figures in employment situations is not 
without some risk both to the veteran and to the community.  

The RO, in an April 2000 rating decision, granted the veteran 
entitlement to TDIU, effective from April 13, 1999, the first 
day following his last day of employment, and increased the 
disability rating for PTSD to 70 percent, effective from July 
1991, the date of receipt of his application to reopen his 
claim for entitlement to service connection for PTSD.  

In August 2000, the veteran submitted additional evidence 
directly to the Board, along with a waiver of RO jurisdiction 
of that evidence.  See 38 C.F.R. § 20.1304(c).  Hence, the 
Board will consider this evidence in its review of the 
veteran's claim.  Of particular note are the color 
photographs that were submitted, along with a written 
statement, dated in August 2000, from a VA physician on 
behalf of the veteran.  The physician related that the 
veteran had been diagnosed with "two-feet, one hand 
disease" and hyperkeratosis palmaris et plantaris, which was 
a descriptive diagnosis and fairly captured the essentials of 
the skin condition.  The physician indicated that he had 
reviewed the photographs and offered that they clearly 
demonstrated the rather extensive cracking and fissuring 
present on both heels.  He also included black and white 
Xerox prints of the veteran's feet.  The physician reported 
that, upon examination, the veteran had moderately severe 
gait antalgia [sic] and that he hobbled from side to side to 
minimize the pain of weight bearing.  The soles of both feet 
showed markedly thickened skin, especially over the heels.  
There was cracking and fissuring, in some case through the 
dermis, with serosanguineous exudate.  The physician related 
that, while the condition diagnoses [sic] is evanescent, the 
veteran was noted to hobble on his last three visits because 
of the painful condition involving both feet.  The diagnoses 
were hyperkeratosis palmaris et plantaris, with fissuring and 
exudation, and onychomycosis of most of the nails of both 
hands and feet.  

In February 2002, the veteran submitted a written statement, 
which, essentially, reiterates his contentions pertaining to 
the issues currently under consideration.  

Increased Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson, 12 Vet. App. at 126.  

When an unlisted condition is encountered it will be 
permissible to rate under closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  See 38 C.F.R. § 4.20.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).  

A.  PTSD-initial rating

In the veteran's case, he filed an application to reopen his 
claim for entitlement to service connection for PTSD in July 
1991.  The RO initially denied reopening the claim, in a 
rating decision dated in January 1993; however, in January 
1994, the RO found that new and material evidence had been 
submitted on the issue of service connection for PTSD; 
reopened the case; reviewed the evidence de novo; and denied 
the claim on the merits.  In a March 1998 decision, the Board 
granted the veteran service connection for PTSD and, in an 
implementing decision of May 1998, the RO assigned a 30 
percent rating to the veteran's PTSD, effective from July 
1991, the date of receipt of his application to reopen the 
claim.  The veteran expressed his dissatisfaction with the 
assigned disability evaluation.  Subsequent RO decisions 
increased the disability evaluation, eventually to 70 
percent, effective from July 1991, and the veteran pursued 
his appeal.  The Board, in an October 2000 decision, 
increased the disability rating from 70 percent to 100 
percent, effective from April 13, 1999.  The veteran appealed 
the Board's decision to the Court, which remanded the issue 
of entitlement to an effective earlier than April 13, 1999, 
for the award of a 100 percent rating for PTSD based on an 
initial award.  

Where the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson, 12 Vet. App. at 119.  The Board 
notes that the RO has effectively considered the 
appropriateness of its initial evaluation under the 
applicable rating criteria in conjunction with the submission 
of additional evidence at various times while the appeal was 
pending.  Thus, a remand for this purpose is unnecessary.  

In the veteran's case, his service-connected PTSD is 
evaluated under schedular criteria for evaluating psychiatric 
disabilities.  By regulatory amendment effective November 7, 
1996, substantive changes were made to that criteria, as set 
forth at 38 C.F.R. §§ 4.125-4.132.  See 61 Fed. Reg. 52,695-
52,702 (1996).  

Where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
If the revised version of the regulation is more favorable, 
the retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) can be no earlier than the effective date of that 
change.  The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  See VAOPGCPREC 3-2000 (2000). 

Here, the former applicable schedular criteria are clearly 
more favorable to the veteran's claim.  Inasmuch as the RO 
has appropriately considered the veteran's claim under the 
former and revised criteria, there is no prejudice to him in 
the Board doing likewise and applying the more favorable 
result.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  

Prior to November 7, 1996, PTSD was evaluated using criteria 
from the general rating formula for psychoneurotic disorders.  
See 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  Under 
this formula, a 70 percent evaluation is warranted where the 
veteran's ability to establish or maintain effective or 
favorable relationships with people was shown to be severely 
impaired, or by reason of psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels were so 
reduced as to result in severe industrial impairment.  

To warrant a 100 percent evaluation, the attitudes of all 
contacts except the most intimate must be so adversely 
affected as to result in virtual isolation in the community; 
or there must be totally incapacitating symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or, as a result of the psychiatric 
disability, the individual must be unable to obtain or retain 
employment.  Id.  These criteria represent three independent 
bases for granting a 100 percent evaluation.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  

Under the revised criteria, set forth at 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998), a 70 percent evaluation is 
warranted for occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  Id.  

To warrant a 100 percent evaluation medical evidence must 
show total occupational and social impairment, due to such 
symptoms as: grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of closes relatives, own 
occupation, or own name.  Id.  

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Richard v. Brown, 
9 Vet. App. 266, 267 (citing DSM-IV, p. 32).  A GAF score of 
41 - 50 is defined as "Serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  Id.  

The evidence shows that the veteran has a long and sustained 
history of extreme problems involving maintaining effective 
interpersonal relationships with resulting problems in 
maintaining employment.  VA psychiatric examinations from 
1992 and 1994 note this in providing a diagnosis of PTSD.  
Those examination reports further note that, unless the 
veteran's multiple legal problems were settled and behind 
him, his prognosis for return to full employment would be 
guarded.  The evidence of record clearly shows the veteran's 
problems did not improve, they only got worse.  

In April 1994, the VA psychiatrist, following examination of 
the veteran in both September 1992 and April 1994, offered 
his medical opinion that the veteran was not totally disabled 
from the open labor market on a psychiatric basis; however, 
he was considered temporarily partially disabled as to the 
open labor market and totally disabled with reference to his 
specific job with VA.  In other words, he was able to work at 
that time, only not necessarily in his current job with his 
current employer.  

The evaluation reports from Dr. Flynn in February 1999 and 
January 2000 also document the veteran's problems.  Dr. Flynn 
has set forth a history of the veteran's conflicts/problems 
and how they have affected his ability to maintain 
employment.  In his February 1999 medical statement, the 
physician noted that the veteran was working with the State 
Disabilities Office and, in his January 2000 medical 
statement, he related that the veteran had ceased working in 
April 1999.  He has stated in both of his evaluations that 
the veteran was totally disabled psychiatrically and that the 
disability resulted from the appellant's PTSD.  

The Board finds that the veteran's symptomatology for PTSD 
demonstrates that he is demonstrably unable to retain 
employment and satisfies the criteria for a 100 percent 
rating under the prior regulations.  See Johnson, 9 Vet. App. 
at 11.  The veteran has had vocational rehabilitation 
training to change careers, he has changed jobs, and he has 
changed agencies but still has extreme difficulties in his 
interpersonal relationships.  The same problems exist, as 
described by Dr. Flynn, in the veteran's dealings with 
Dr. Flynn's support staff, and the appellant's dealings with 
his college.  The medical evidence of record demonstrates 
that the veteran is incapable of sustaining any employment 
directly as a result of his PTSD symptomatology.  

In making this finding the Board notes that the veteran does 
not meet the established criteria for a 100 percent rating 
under the revised criteria.  In the absence of medical 
findings such as grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of closes relatives, own 
occupation, or own name, the results of the mental status 
examinations performed by Dr. Flynn simply do not show that 
the veteran exhibits the symptomatology necessary to satisfy 
that rating criteria for a 100 percent rating.  

As the veteran's case is rated under the guidelines found in 
Fenderson, the Board notes that the RO has determined him to 
be entitled to a TDIU disability rating, effective from April 
13, 1999.  This reflects the date of termination of the 
veteran's last period of employment.  The Board finds that 
that date also reflects the point in time when the veteran's 
PTSD symptomatology rendered him unable to maintain 
employment.  

As to the issue of an effective date earlier than April 13, 
1999, the Board notes that, at the time VA received the 
veteran's claim for TDIU, in January 2000, he contended that 
his PTSD had been the cause of his unemployment from August 
1996; that Dr. Flynn had told him to leave work; and that he 
had not returned to work since that time.  On the other hand, 
the veteran also submitted VA Form 21-4138, dated and 
received on January 18, 2000, in support of his TDIU claim, 
wherein he noted that he had attempted employment with the 
"EDD" [State of California, Employment Development 
Division] where he was employed from March 1998 to April 
1999.  He noted that his disability affected his full time 
employment on August 2, 1996, and that he last worked full 
time on April 12, 1999.  However, in his statement 
accompanying his VA application, he reported that he tried 
employment with EED, starting in March 1998, worked for three 
months and then left for back surgery.  He returned to work 
at EDD on November 9, 1998, with reasonable accommodations, 
but claimed those accommodations were refused; his PTSD was 
aggravated because of the stress; and his treating physician, 
Dr. Flynn, told him to leave work.  He maintained that he has 
since been unable to return or attempt work.  

Dr. Flynn noted, in his January 2000 medical evaluation 
report, that the veteran was employed with the State 
Disabilities Office, until he stopped working on April 12, 
1999.  By history, Dr. Flynn related that, following the 
veteran's back surgery in August 1998 (for which the veteran 
is not service-connected), the veteran had applied for 
accommodations at the workplace, which were granted; however, 
the veteran felt that they were not implemented and his 
complaints regarding this situation set in motion a 
systematic retaliation against him that involved violations 
of his civil rights for which he has filed complaints and law 
suits.  By April 1999, the veteran was feeling hopeless and 
filled with rage toward the State disabilities office and was 
having homicidal thoughts.  At the time, the veteran stated 
to the psychiatrist that he could not go back to work because 
"he didn't know what he would do."  The veteran then 
requested a disability statement from his orthopedist and was 
given one regarding his back surgery.  Dr. Flynn offered that 
the veteran has been unable to work and has continued to 
suffer depression and anxiety due to his concerns about 
various individuals persecuting him.  It was the 
psychiatrist's opinion that these experiences relate directly 
to the veteran's experiences while on active duty in Vietnam.  

Hence, the Board finds that the evidence shows continuous 
employment for the period from 1986 to 1996 with VA, followed 
by a period of unemployment before the veteran's last job 
with the Employment Development Division, from March 1998 to 
April 1999.  As such, the April 13, 1999, effective date for 
the award of a 100 percent disability rating for PTSD is 
entirely appropriate.  It is the first day following the date 
when the evidence demonstrates the veteran's inability to 
maintain employment due to his PTSD.  Prior to that date, he 
had originally taken time off from work from that job due to 
back surgery.  His subsequent inability to continue his 
employment upon his return to work was based on his PTSD 
symptoms.  Accordingly, the 100 percent disability rating, 
under the prior regulations, would be effective as the date 
after termination of his employment, April 13, 1999.  

B.  Pes Planus with Hammertoes

The veteran's pes planus is evaluated as 50 percent disabling 
under Diagnostic Code 5276, acquired flatfoot.  See 38 C.F.R. 
§ 4.71a.  A maximum 50 percent rating is awarded when 
bilateral disability is pronounced, with marked pronation, 
extreme tenderness of the plantar surfaces of the feet, 
marked inward displacement and severe spasm of the tendo 
achillis on manipulation, not improved by orthopedic shoes or 
appliances.  

Outpatient VA treatment records dated in June 1993 reflect 
that the veteran was to be fitted with new orthotics to help 
with his bilateral pes planus.  He testified in July 1997 
that the orthotics do not always help because of his 
concomitant disability of tinea pedis.  This combination 
makes it difficult for the veteran to wear any shoe and 
obtain relief from the orthotics.  He also claimed that he 
had to routinely have his foot calluses shaved down.  The 
September 1999 VA podiatry examination report notes that the 
veteran had an antalgic gait and placed more weight on the 
lateral aspect of the foot when ambulating.  Moreover, his 
gait on the right was classified as apropulsive.  Several 
callosities over the metatarsal heads of both feet were 
reported.  There was consistent and palpable pain with 
evidence of chronically pronated pes planus.  The examiner 
commented that any employment requiring ambulation, standing 
or any significant amount of weight bearing would worsen the 
veteran's condition.  The examiner further offered that the 
primary functional limitation was moderate to severe pain.  
In addition, the Board notes that the veteran has been 
wearing orthotics in his shoes for at least seven years, yet 
he evidently still has this level of pain.  

The Board finds that the 50 percent rating, which is the 
maximum rating available under Diagnostic Code 5276, is 
entirely appropriate for the veteran's pes planus with 
calluses and hammertoes, and fully comports with the 
applicable schedular criteria.  Moreover, there is no other 
diagnostic code relating to the foot for consideration that 
would provide for the possibility of an even higher 
disability rating.  

Generally, when an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  See DeLuca, 8 Vet. App. at 204-07.  However, when 
a disability is assigned the maximum rating for loss of range 
of motion, application of 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca are not required.  See Spencer v. West, 13 Vet. App. 
376, 382 (2000); Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  

The above determination is based on applicable provisions of 
the VA's rating schedule.  Additionally, the Board finds that 
the veteran's bilateral pes planus, with calluses and 
hammertoes, is not shown to be so exceptional or unusual as 
to warrant consideration of an evaluation in excess of 50 
percent on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  In the instant case, there has been no 
assertion or showing that the service-connected bilateral pes 
planus, in and of itself, has caused marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation), has necessitated frequent periods of 
hospitalization, or otherwise has rendered impracticable the 
application of the regular schedular standards.  In the 
absence of evidence of the above-mentioned factors, the Board 
need not remand the matter for compliance with the procedures 
set forth in 38 C.F.R. § 3.321(b)(1).  See VAOPGCPREC 36-97; 
see also Bagwell v. Brown, 9 Vet. App. 237, 239 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the claim for a disability 
rating in excess of 50 percent for bilateral pes planus, with 
calluses and hammertoes, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim on this increased rating claim and that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1991).  

C.  Tinea Pedis

The veteran's tinea pedis of the feet is rated as 30 percent 
disabling under Diagnostic Code 7813, which is included in 
those codes 7807 through 7819 that are rated by analogy to 
eczema under Diagnostic Code 7806.  See 38 C.F.R. §§ 4.118.  

Under Diagnostic Code 7806, a 30 percent rating requires that 
the disability be manifested by exudation or constant 
itching, extensive lesions, or marked disfigurement.  A 50 
percent evaluation requires ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or an exceptionally repugnant condition.  Id.  

The veteran has been service-connected for this disability 
since 1982.  A VA outpatient entry, dated in May 1993, notes 
that the veteran was treated for an infection of his foot.  
Another entry, dated in June 1993, notes that the veteran was 
status post removal of the toenail of his right big toe.  
During the veteran's personal hearing in July 1997, he 
testified in detail as to the severity of his tinea pedis.  
The veteran's August 1999 VA examination report notes 
involvement of both hands and feet with red, scaling plaques; 
moderate onychodystrophy of the nails of his hands; and 
severe foot onychomycoses.  During his September 1999 VA 
podiatry examination, the veteran was noted to have cracked 
skin on the plantar surfaces and marked interdigital 
lacerations.  

The VA medical evaluation presented by a VA physician in 
August 2000, which included color photographs of the 
veteran's feet, noted cracking and fissuring of the skin on 
the feet, in some cases through the dermis, with 
serosanguineous exudate.  The examiner also noted scaling, 
exudation and fissuring of the toes and intertriginous areas.  
It was never suggested by any examiner that the veteran had 
systemic or nervous manifestations of the skin disorder.

In light of the medical evidence of record, and in the 
absence of objective evidence showing ulceration or extensive 
exfoliation or crusting and systemic or nervous 
manifestations, or that the disability is exceptionally 
repugnant, which would warrant a higher rating of 50 percent, 
the Board finds that the veteran's symptomatology for his 
tinea pedis is appropriately rated as 30 percent disabling 
under Diagnostic Code 7813 and fully comports with the 
applicable schedular criteria.  

Moreover, as the rating schedule provides a specific 
diagnostic code for evaluation of the veteran's tinea pedis, 
there is no basis for evaluation of the disability under any 
other diagnostic code.  See 38 C.F.R. §§ 4.20, 4.118; see 
also Butts v. Brown, 5 Vet. App. 532, 539 (1993).  

The above determination is based on applicable provisions of 
the VA's rating schedule.  Also, the Board finds no reason 
for referral to the Compensation and Pension Service for 
consideration of an extra-schedular evaluation under 38 
C.F.R. § 3.321(b)(1).  That is, there is no evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or interference with employment (beyond that 
contemplated by the schedular criteria), to suggest that the 
veteran is not adequately compensated by the regular rating 
schedule for his service-connected tinea pedis.  See 
VAOPGCPREC 36-97; see also Bagwell, 9 Vet. App. at 239; 
Shipwash, 8 Vet. App. at 227.  

For all the foregoing reasons, the claim for a disability 
rating in excess of 30 percent for tinea pedis must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, the Board finds that the preponderance of 
the evidence is against the veteran's claim on this increased 
rating claim and that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57 (1991).  

D.  Bacterial Endocarditis

The veteran's bacterial endocarditis with tricuspid 
insufficiency is currently rated as 10 percent disabling 
under DC 7001.  See 38 C.F.R. § 4.104.  

Effective January 12, 1998, the rating criteria for 
evaluating cardiovascular disorders were revised.  See 65 
Fed. Reg. 65,207-65,244 (1997).  Inasmuch as the veteran's 
claim for an increased rating for endocarditis predates the 
revision in the criteria, evaluation of the veteran's 
endocarditis requires application of both the prior and 
revised criteria to determine which criteria would result in 
a more favorable rating.  See Dudnick, 10 Vet. App. at 79; 
Karnas, 1 Vet. App. at 312-13.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of that change.  The Board must apply only 
the earlier version of the regulation for the period prior to 
the effective date of the change.  See VAOPGCPREC 3-2000 
(2000).  Inasmuch as the RO has appropriately considered the 
veteran's claim under the former and revised criteria, there 
is no prejudice to him in the Board doing likewise and 
applying the more favorable result.  See Bernard, 4 Vet. App. 
at 393-94.  

Prior to January 12, 1998, under Diagnostic Code 7001, 
endocarditis is rated analogous to rheumatic heart disease, 
Diagnostic Code 7000.  See 38 C.F.R. § 4.104 (1997).  Under 
Diagnostic Code 7000, a 10 percent rating is warranted when, 
following active rheumatic heart disease, medical evidence 
shows that there is an identifiable valvular lesion and 
slight, if any, dyspnea and the heart is not enlarged.  

A 30 percent rating is warranted for three years from the 
termination of an established service episode of rheumatic 
fever, or its subsequent recurrence, when there were cardiac 
manifestations during the episode or recurrence.  A 30 
percent rating is also in order when there is a diastolic 
murmur, with characteristic EKG manifestations, or a 
definitely enlarged heart.  Id.  

A 60 percent rating is warranted for inactive rheumatic heart 
disease with definite heart enlargement; severe dyspnea on 
exertion, elevation of systolic blood pressure or such 
arrhythmias as paroxysmal auricular fibrillation or flutter 
or paroxysmal tachycardia; and preclusion of more than light 
manual labor.  Id.  

A 100 percent rating for inactive rheumatic heart disease 
requires clinical and roentgenogram confirmation of definite 
enlargement of the heart; dyspnea on slight exertion; rales, 
pretibialpitting at the end of the day, or other definite 
signs of beginning congestive failure; and preclusion of more 
than sedentary labor.  A 100 percent rating is also warranted 
for active rheumatic heart disease while the disease is 
active and, with ascertainable cardiac manifestations, for a 
period of six months thereafter.  Id.  

The revised criteria, effective January 12, 1998, incorporate 
objective measurements of the level of physical activity, 
expressed numerically in metabolic equivalents (MET's), at 
which cardiac symptoms develop.  MET's are measured by means 
of a treadmill test.  However, it is recognized that a 
treadmill test may not be feasible in some instances owing to 
a medical contraindication, such as unstable angina with pain 
at rest, advanced atrioventricular block, or uncontrolled 
hypertension.  If a treadmill test is thought to be 
inadvisable due to factors including the foregoing, "the 
examiner's estimation of the level of activity, expressed in 
MET's and supported by examples of specific activities, such 
as slow stair climbing or shoveling snow that results in 
dyspnea, fatigue, angina, dizziness, or syncope, is 
acceptable."  See 38 C.F.R. § 4.104, Note 2 (2001).  

Under the revised criteria for endocarditis, a 100 percent 
rating is warranted for three months following cessation of 
therapy for active infection with cardiac involvement; 
thereafter, a 10 percent rating is warranted for endocarditis 
(documented by findings on physical examination and either 
echocardiogram, Doppler echocardiogram, or cardiac 
catheterization) where a workload of greater than seven 
MET's, but not greater than 10 MET's, results in dyspnea, 
fatigue, angina, dizziness, or syncope; or continuous 
medication is required.  See 38 C.F.R. § 4.104 Diagnostic 
Code 7001 (2001).  

A 30 percent rating is warranted where a workload of greater 
than five MET's, but not greater than seven MET's, results in 
dyspnea, fatigue, angina, dizziness, or syncope; or evidence 
of cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  Id.  

A 60 percent rating is warranted if there has been more than 
one episode of acute congestive heart failure in the past 
year; or a workload of greater than three MET's, but not 
greater than five METS, results in dyspnea, fatigue, angina, 
dizziness, or syncope; or left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  Id.  

A 100 percent rating is warranted for chronic congestive 
heart failure; or a workload of three MET's, or less, results 
in dyspnea, fatigue, angina, dizziness, orsyncope; or left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  Id.  

In the veteran's case, he has not received treatment for his 
endocarditis in over twelve years.  His only subjective 
symptom was shortness of breath, which he testified to in 
July 1997 and related at the time of his September 1999 VA 
examination.  On the other hand, he also testified that he 
did not do a lot of exercise because limitation due to other 
disabilities.  Although he has not worked since April 1999, 
the record shows that he stopped working for medical reasons 
other than because of his endocarditis.  He does not, nor has 
he for many years, take medication for the condition.  The 
report of the veteran's September 1999 VA cardiac examination 
reports he related that he did not experience chest pain, or 
any other cardiac symptoms, and he gave no history of 
syncope.  It was the examining physician's opinion that the 
veteran did not have any current evidence of either cardiac 
decompensation or a valvular lesion.  

No where is there medical evidence showing that the veteran 
has had a reoccurrence of his endocarditis.  The 
symptomatology medically associated with endocarditis have 
not been clinically shown to have manifested to such severity 
as meeting the criteria for a 30 percent rating under the 
former or current criteria.  In the absence of clinical 
evidence of a diastolic murmur, with characteristic EKG 
manifestations, or a definite enlarged heart (under the 
former criteria); or evidence of a workload of greater than 
five MET's, but not greater than seven MET's, resulting in 
dyspnea, fatigue, angina, dizziness, or syncope; or evidence 
of cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray (under the revised criteria), the 
criteria for the next higher, 30 percent rating, under either 
criteria, simply are not met.  It follows that the criteria 
for any higher evaluation (60 or 100 percent) likewise are 
not met.  Hence, the Board finds that the veteran's 
symptomatology for his endocarditis is appropriately rated as 
10 percent disabling, and fully comports with the applicable 
schedular criteria.  

Moreover, as the rating schedule provides a specific 
diagnostic code for evaluation of the veteran's endocarditis, 
there is no basis for evaluation of the disability under any 
other diagnostic code.  See 38 C.F.R. §§ 4.20, 4.118; see 
also Butts, 5 Vet. App. at 539 (1993).  

The above determination is based on applicable provisions of 
the VA's rating schedule.  Also, there is no reason for 
referral to the Compensation and Pension Service for 
consideration of an extra-schedular evaluation under 38 
C.F.R. § 3.321(b)(1) because there is no evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or interference with employment (beyond that 
contemplated by the schedular criteria), to suggest that the 
veteran is not adequately compensated by the regular rating 
schedule for his service-connected endocarditis.  See 
VAOPGCPREC 36-97; see also Bagwell, 9 Vet. App. at 239; 
Shipwash, 8 Vet. App. at 227.  

For all the foregoing reasons, the claim for a disability 
rating in excess of 10 percent for endocarditis pedis is 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of the doubt 
doctrine; however, the Board finds that the preponderance of 
the evidence is against the veteran's claim for an increased 
rating and that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 55-57 (1991).  


ORDER

Entitlement to an effective date earlier than April 13, 1999, 
for the assignment of a 100 percent rating for post-traumatic 
stress disorder based on an initial award is denied.  

A disability rating in excess of 50 percent for pes planus, 
with calluses and hammertoes, is denied.

A disability rating in excess of 30 percent for tinea pedis 
is denied.

A disability rating in excess of 10 percent for bacterial 
endocarditis, with tricuspid insufficiency, is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

